Citation Nr: 0432386	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The service department had certified that the veteran had 
recognized guerilla service from October 1942 to May 1945 and 
active service from May 1945 to March 1946.  The veteran died 
in April 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for cause of the 
veteran's death.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death was 
denied by the Board in a January 1953 decision.  

2.  An application to reopen the claim for service connection 
for cause of the veteran's death was denied by the RO in a 
February 1984 decision.  

3.  The evidence received since the February 1984 decision is 
cumulative and redundant.


CONCLUSIONS OF LAW

1.  The January 1953 Board decision, which denied service 
connection for cause of the veteran's death, and the February 
1984 rating decision, which denied reopening the claim for 
service connection for cause of the veteran's death, is 
final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).

2.  The evidence received since the February 1984 rating 
decision, which denied reopening the claim for service 
connection for cause of the veteran's death, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate her application to reopen the claim for service 
connection for cause of the veteran's death by means of the 
October 2001, November 2002, July 2003, and October 2003 
letters.  In the October 2001 letter, the RO informed her 
that she needed to submit new and material evidence to reopen 
her claim for service connection for cause of the veteran's 
death.  It noted that the claim had been previously denied 
because the evidence had failed to demonstrate a relationship 
between the veteran's death, which was due to pulmonary 
tuberculosis, and his service.  The RO defined the meaning of 
"new and material evidence," and then informed her what 
evidence was needed to establish a claim for service 
connection for cause of the veteran's death.  Following the 
issuance of the rating decision on appeal, the appellant 
expressed confusion over the meaning of "new and material 
evidence."  In the November 2002 letter, the RO explained 
its meaning in more detail.  The July 2003 and October 2003 
letters reiterated that the appellant would need to submit 
new and material evidence to reopen the claim for service 
connection for cause of the veteran's death.  Thus, the 
appellant was informed that the evidence needed to reopen her 
claim was that which would demonstrate, by approved methods, 
a nexus between the cause of the veteran's death and his 
service.  

Second, VA must inform the claimant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  While the 
October 2001 and the November 2002 letters did not address 
this information, the July 2003 letter did.  The RO stated 
the following:

VA is responsible for getting the 
following evidence:
?	Relevant records from any Federal 
agency.  This may include medical 
records from the military, from VA 
hospitals (including private 
facilities where VA authorized 
treatment), or from the Social 
Security Administration.

On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Relevant records not held by a 
Federal agency.  This may include 
records from State or local 
governments, private doctors and 
hospitals, or current or former 
employers.

(Bold in original.)  

The RO stated that she would need to provide VA with enough 
information about the records so that VA could request them 
on her behalf.  They noted that it was her responsibility to 
make sure that VA received all requested records that are not 
in the possession of a federal department or agency.  In the 
October 2003 letter, the RO told the appellant that if there 
was any other evidence of information that she thought would 
support her claim, that she should inform VA.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2004).  Here, copies of the veteran's service medical 
records and private medical records had been already 
associated with the file based on the veteran's original 
compensation claim back when the veteran submitted a claim 
for service connection for pulmonary tuberculosis in the 
1940s.  As to the current application to reopen the claim for 
service connection for cause of the veteran's death, the 
appellant identified records, which were already of record.  
She also identified medical records from the veteran's last 
hospitalization, but she subsequently informed VA that those 
records had been destroyed.  Thus, the Board finds that the 
appellant has not identified any additional records that VA 
needs to assist in obtaining.

The Board notes that an opinion has not been requested by VA 
in connection with the appellant's petition to reopen the 
claim for service connection for cause of the veteran's 
death; however, a VA opinion is not warranted, as the 
appellant has not provided evidence sufficient to reopen the 
claim.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  

The Board notes that the United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has occurred in this case, as the October 2001 letter was 
issued prior to the August 2002 rating decision.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In the January 1953 decision, the Board denied service 
connection for cause of the veteran's death.  The evidence of 
record at that time consisted of the veteran's service 
records, private medical records, the death certificate, and 
statements provided by the appellant.  

The veteran had been denied service connection for pulmonary 
tuberculosis during his lifetime in an October 1950 Board 
decision.  There, the Board noted that the service medical 
records did not show that the veteran was treated for active 
pulmonary tuberculosis during service.  Rather, a chest x-ray 
taken at discharge had been interpreted as showing a fairly 
hard-streaked infiltration in the right subluxation-apical 
and midlung field and a diagnosis of "tuberculosis, 
pulmonary, fibroid, right, probably active" was established.  
Statements and affidavits from private physicians show that 
they determined the veteran had pulmonary tuberculosis.  The 
Board had sought an opinion from the Chief Medical Officer at 
the RO for the purpose of determining the correctness of the 
diagnosis established on the discharge examination.  The 
Chief Medical Officer's conclusion was as follows:

It is the opinion of the undersigned that 
there is not sufficient evidence 
available at this time to warrant a 
diagnosis of identified activity during 
military service, and it is believed that 
the service diagnosis of "probably 
active" at the time of the veteran's 
discharge is not justified.

The 1950 Board stated that in view of the above opinion, it 
was determined that the evidence of record did not show that 
active pulmonary tuberculosis was present at any time during 
service nor within the applicable presumption period 
following service.

Following the veteran's death in April 1951, the appellant 
submitted a claim for service connection for cause of the 
veteran's death.  She submitted additional medical 
certificates which showed diagnoses of pulmonary tuberculosis 
in 1948 and 1949.  In the January 1953 decision, the Board 
determined that there was no medical evidence from official 
sources showing incurrence of or treatment for pulmonary 
tuberculosis while the veteran was serving as a member of the 
armed forces of the United States.  It noted that examination 
by the Philippine Army in May 1945 showed the lungs to be 
normal.  It further noted that there was an official opinion 
that active pulmonary tuberculosis was not shown during 
service.  The Board concluded that based upon its review of 
the evidence of record that pulmonary tuberculosis was not 
shown in service or within the prescribed presumption period 
following service, and denied the claim for service 
connection for cause of the veteran's death.  That decision 
is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In 1983, the appellant submitted an application to reopen the 
claim for service connection for cause of the veteran's 
death.  She submitted medical certificates which indicated 
that the veteran had been treated for pulmonary tuberculosis 
in 1948 and 1949 and lay statements that the veteran had 
pulmonary tuberculosis while in service.  In the January 1984 
decision, the RO determined that there was no disability of 
service origin that was etiologically related or which may 
have contributed substantially or materially to the veteran's 
death.  The appellant was informed of this decision in 
February 1984, including her right to appeal.  She did not 
appeal the decision.  That decision is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

In the appellant's current application to reopen the claim 
for service connection for cause of the veteran's death, she 
has submitted duplicative records, medical certificates, and 
affidavits.  She asserts that the veteran had pulmonary 
tuberculosis, which he incurred in service and had caused his 
death.

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
title 38.  The exception to this rule is described under 38 
U.S.C.A. § 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, [VA] shall reopen the claim and 
review the former disposition of the claim."  Therefore, 
once a rating decision has been issued, absent the submission 
of new and material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001, and the appellant's claim was filed in March 
2001.  See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(codified at 38 C.F.R. § 3.156(a) (2003)).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

A surviving spouse is entitled to service connection for the 
cause of the veteran's death if she can establish that a 
disability incurred or aggravated by service, or proximately 
due to or the result of service connected disability, either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After having carefully reviewed the evidence of record, the 
Board finds that the appellant has not presented evidence 
since the February 1984 rating decision, which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
cause of the veteran's death.  See 38 C.F.R. § 3.156(a) 
(2001).  At the time of the February 1984 rating decision, 
the evidence of record showed that the veteran died as a 
result of pulmonary tuberculosis.  There were multiple 
medical statements and affidavits of record at that time, 
wherein the medical professionals and lay persons stated that 
the veteran had pulmonary tuberculosis either in service or 
within three years of the veteran's discharge from service.  
Again, the claim was denied because of the lack of evidence 
by approved methods of active pulmonary tuberculosis in 
service, to include manifestations of pulmonary tuberculosis 
to a compensable degree within three years following the 
veteran's discharge from service, and the lack of credible 
evidence that the cause of the veteran's death was due to a 
disease or injury incurred in service.  

The additional evidence received since the February 1984 
rating decision only further confirms facts that were already 
of record previously.  For example, there were already 
affidavits from lay people attesting to the fact that the 
veteran had pulmonary tuberculosis in service.  The 
affidavits about the veteran being treated in service for 
pulmonary tuberculosis would not constitute new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, as these statements are made by lay 
persons, and such assertions would require a medical opinion.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim). 

Additionally, there were already statements from medical 
professionals, stating that the veteran had pulmonary 
tuberculosis within three years following his discharge from 
service.  No medical professional has provided sufficient 
evidence to show that the veteran had been diagnosed with 
pulmonary tuberculosis by approved methods either in service 
or within the three-year presumption period following the 
veteran's discharge from service.  Thus, the additional 
records associated with the claims file are cumulative and 
redundant of that which was of record at the time of the 
February 1984 rating decision and cannot constitute new and 
material evidence to reopen the claim for service connection 
for cause of the veteran's death.  See id.  

The Board has considered the appellant's arguments that 
service connection for cause of the veteran's death is 
warranted and that the veteran had incurred pulmonary 
tuberculosis while in service; however, they are the same 
arguments she made at the time of the January 1953 Board 
decision and the February 1984 rating decision.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992). 

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it essentially duplicates evidence which was previously 
considered and is merely cumulative or redundant.  See id.  
To reiterate, the appellant has not submitted evidence 
showing that the veteran had been diagnosed, by approved 
methods, with pulmonary tuberculosis in service or within the 
three-year period following his discharge from service.

Accordingly, for the reasons stated above, the Board has 
determined the appellant has not submitted new and material 
evidence to reopen the claim for service connection for cause 
of the veteran's death, and the application to reopen such 
claim is denied. 

The Board regrets that a more favorable determination could 
not be made in this case.


ORDER

The application to reopen the claim for service connection 
for cause of the veteran's death is denied.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



